Corbett v Bristol Dev. Corp. (2021 NY Slip Op 04099)





Corbett v Bristol Dev. Corp.


2021 NY Slip Op 04099


Decided on June 29, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2021

Before: Manzanet-Daniels, J.P., Kern, Mazzarelli, Shulman, JJ. 


Index No. 651706/19 Appeal No. 14135 Case No. 2020-02899 

[*1]Judy Corbett, Plaintiff-Respondent,
vBristol Development Corp., Defendant-Appellant.


DCL Firm (DeCristofaro Law), New York (Jason R. Mischel of counsel), for appellant.
Steven R. Goldberg, New York, for respondent.

Order, Supreme Court, New York County (Gerald Lebovits, J.), entered on or about June 3, 2020, which, insofar as appealed from as limited by the briefs, denied defendant's motion to dismiss the breach of contract claim, unanimously affirmed, with costs.
The court correctly denied defendant's motion to dismiss plaintiff's breach of contract claim seeking to recover remaining severance payments owed pursuant to the letters from defendant promising a severance package contingent upon plaintiff's continuing her employment until defendant closed or plaintiff was terminated based on conditions set by defendant (see e.g., Berzin v Carey & Co. , 293 AD2d 320, 321 [1st Dept 2002]). We reject defendant's contention that the cause of action should be dismissed
because its agreement to pay severance was not legally enforceable due to a lack of consideration on the part of plaintiff.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 29, 2021